                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANGELA CRABTREE,                 )
                                 )
               Plaintiff,        )
                                 )
    v.                           )         1:18CV466
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social           )
Security,                        )
                                 )
               Defendant.        )


                               ORDER

    This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on August 21, 2019, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 15.) In the Recommendation, the

Magistrate Judge recommends that Plaintiff’s Motion for Judgment

on the Pleadings, (Doc. 11), be denied, that Defendant’s Motion

for Judgment on the Pleadings, (Doc. 13), be granted, and that

this action be dismissed with prejudice. The Recommendation was

served on the parties to this action on August 21, 2019. (Doc.

16.) Counsel for Plaintiff filed timely objections, (Doc. 17),

to the Recommendation, and Defendant responded in opposition,

(Doc. 18).

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified
proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .    [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 15), is ADOPTED. IT IS FURTHER ORDERED

that Plaintiff’s Motion for Judgment on the Pleadings, (Doc.

11), is DENIED, that Defendant’s Motion for Judgment on the

Pleadings, (Doc. 13), is GRANTED, that the Commissioner’s

decision is AFFIRMED, and that this action be dismissed with

prejudice.

    A judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 16th day of September, 2019.



                              _______________________________________
                                  United States District Judge


                               -2-
